MARY'S OPINION HEADING                                           




NO. 12-04-00065-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


ROSCOE MOODY, JR.,§
	APPEAL FROM THE 369TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

TEXAS BOARD OF PARDONS 
AND PAROLES,§
	ANDERSON COUNTY, TEXAS
APPELLEE



MEMORANDUM OPINION
PER CURIAM

	This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on February 6, 2004.  Thereafter, on March 5, 2004, Appellant filed a notice of appeal which failed
to contain the information required by Rule 25.1 (e)., i.e., a certificate of service showing service on
all parties to the trial court's judgment.  
	On March 11, 2004, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed an amended notice of appeal on or before April 12, 2004, the appeal would be referred to
the court for dismissal.  Tex. R. App. P. 42.3.   
	The deadline for Appellant to file his notice of appeal has expired, and Appellant has failed
to comply with our notice.  Because Appellant has failed to correct his defective notice of appeal
after notice, the appeal is dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered April 14, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)